Citation Nr: 1410845	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from August 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which, in pertinent part, granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial noncompensable rating.

In February 2012, the Veteran testified before the undersigned at a hearing at the RO.  A hearing transcript has been associated with the claims file.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that such files reveals that they are duplicative of those contained in the paper claims file.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.  

The Veteran was last afforded a VA audiological evaluation to assess the current nature and severity of his service-connected bilateral hearing loss in March 2010.  However, during his February 2012 hearing, the Veteran generally testified that his hearing loss had worsened.  In light of the Veteran's testimony and the time period since his March 2010 evaluation, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA audiological evaluation to determine the current nature and severity of his service-connected hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

In addition, the Board notes that a November 2010 private audiological treatment note referenced the results of a recent audiogram, which are not contained in the record.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed hearing loss, to include this audiogram referenced in November 2010.
  
Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for his claimed hearing loss since January 2010, including the audiogram referenced in the November 2010 Wichita Ear Clinic treatment note.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 
  
2.  After completion of the above development, and all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA audiological evaluation to determine the current nature and severity of his service-connected hearing loss.  The contents of the entire claims file (including a complete copy of this REMAND), must be made available for review of the Veteran's pertinent documented medical history and assertions.

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner should also describe the functional effects of the Veteran's hearing loss disability.  

All testing results should be provided in numeric form, and all conclusions reached should be accompanied by supporting rationale.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the June 2011 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


